DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP H06300649 A, hereafter “649”, in view of Kohara, et al., U.S. Publication/ Number  20050276990.
	Regarding claims 13, and 15, “649” discloses a thin film strain resistance material with features of the claimed invention including a flexible resin substrate (element 1), a functional layer formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate (element 2), a resistor formed of a film (element 3), that includes Cr, CrN, and CriN and into which an element included in the functional layer is diffused (see for example, the abstract), on one surface of the functional layer; and electrodes (elements 4) electrically coupled to the resistor, wherein a gauge factor of the strain gauge is 10 or more (see page 3, paragraph 18),  and wherein each electrode includes: a terminal section extending front a corresponding end portion from among end portions of the resistor; a first metallic layer (element 6), formed of copper, a copper alloy, nickel, or a nickel alloy, on or above the terminal section; and a second metallic layer (element 7) formed of material having better solder wettability than the first metallic layer, on or above the first metallic layer,  “649” does not recite that the functional layer promoting crystal growth or the use of alpha chromium film. However, such arrangement for excelling heat is well known int art.  Kohara et al., for example, is presented to show such arrangement (see paragraph 0187, or paragraph 0498).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify “649”, and use teachings of Kohara et al, and make the functional layer to promote crystal growth and use of chromium, in order to manage/reduce  the heat and oxidation to provide for more durable strain gauge
	Regarding claim 14, “649” discloses a thin film strain resistance teaching and suggesting features of claimed invention wherein a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ to +1000 ppm/C (see page 3, paragraph 11). and 2 Docket No.- 20MN-006 wherein each electrode includes: a terminal section extending from a corresponding end portion from among end portions of the resistor; a first metallic layer formed of copper, a copper alloy, nickel, or a nickel alloy, on or above the terminal section; and a second metallic layer formed of material having better solder wettability than the first metallic layer, on or above the first metallic layer.  
	Regarding claim 17, the second metallic layer directly or indirectly covers an upper surface and side surfaces of the first metallic layer,  
	Regarding claims 18-19, 27, the layers are in the similar dimension ranges. 
	Regarding claims 20-21, the layers includes alloy of Cr, and Mo, (see page 3, paragraph 11).  
	Regarding claims 22-23, there are layers that include one metal compound selected from the group consisting of alloys of Si.   
	Regarding claim 24, there are layers that include one metal compound selected from the group consisting of alloys of Cr.   
	Regarding claim 25, the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor.  
	Regarding claim 26, the strain gauge has a bridge pattern (as shown in Table 2). 


Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over “649”, in view of Kohara et al., and further in view of  H0771906 A, hereafter “ 906”.
	Regarding this claim, “649” in view of Kohara et al., do not explicitly recite the metallic layer is an electrolytically plated layer.  Such arrangement in strain gauge devices are notoriously known in the art.  “906”, for example is presented to show such arrangement. “906” discloses a strain gauge introducing an electrolytically plated layer (element 5a, of figure 2, see paragraph 20). It would have been obvious for a skill artisan, before the effective filing date of the invention to assume that “649”/Kohara already utilizes such arrangement or to modify it using teachings of “906”, and provide for electrolytically plated layer, in order to employ its  specific advantages in terms of  more corrosion and wear resistance, hardness and uniform thickness. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, April 28, 2022